Citation Nr: 1202030	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disorder, to include as residual to surgery for right eye esotropia and/or as a result of taking Chloroquine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990 with various periods of verified and unverified active duty for training.  

This appeal comes before the Board of Veterans' Appeals  (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office.  (RO).  During the appeal, the RO in St. Petersburg, Florida, assumed jurisdiction.  

This case has previously come before the Board.  In February 2008 and July 2009, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Most recently, in May 2011, it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained and in July 2011 and a copy of this opinion was sent to the Veteran and his representative.  

The Veteran submitted additional evidence to the Board in October 2011 with a waiver of initial AOJ consideration of the evidence.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Veteran was afforded a hearing before a Decision Review Officer at the RO in December 2005.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current diplopia is the result of in-service right eye strabismus surgery.  

2.  The preponderance of the evidence is against a finding that the Veteran has a right eye disability, other than diplopia, related to active service.  


CONCLUSIONS OF LAW

1.  Diplopia was incurred in active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C. F. R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A right eye disability (other than diplopia) was not incurred or aggravated in active service, or otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C. F. R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2004, June 2004, and January 2009 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition,  the AOJ provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date, in the January 2009 letter.  

The Board observes that the January 2009 letter was not sent prior to the initial AOJ decision in August 2004.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided full and adequate notice, the matter was readjudicated, to include most recently in a December 2010 supplemental statement of the case.  Thus, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In this case, the Veteran was afforded VA examinations in February 2009 and July 2010, and a VHA opinion was obtained in July 2011.  The Board finds that such examinations are adequate to decide the issue on appeal as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  Moreover, the opinions proffered, to include the July 2011 VHA opinion, considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In addition, VA and private treatment records have been associated with the claims file.  The available records and medical evidence have therefore been obtained in order to make an adequate determination as to the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

In February 2008 and July 2009, the Board remanded the case for additional development, to include affording him proper notice under the VCAA, obtaining outstanding treatment records, and affording him a VA examination.  As discussed in the preceding paragraphs, the Veteran was provided adequate notice under the VCAA, all available private and VA treatment records have been obtained, and the Veteran was afforded a VA examination in July 2009 so as to determine the etiology of his eye disorder in accordance with the prior remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the February 2008 and July 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111  (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2011).  

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations). 

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed. 

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Service connection may be granted, however, in limited circumstances, for disability due to aggravation of a congenital or developmental abnormality by superimposed disease or injury.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The Board notes that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran is claiming service connection for a right eye disorder, to include as residual to surgery for right eye esotropia and/or as a result of taking Chloroquine.  He states that, since his surgery, he has experienced a decrease in vision, dry eyes, red eyes, and night vision problems and alleges that such may be due to trauma or injury to his eye that occurred during his surgery.  In the alternative, he claims that taking Chloroquine resulted in his current eye disorder.

Records dated during the course of the appeal reflects various right eye diagnoses, to include exotropia, refractive error with presbyopia, dry eye symptoms, macular cyst of the right eye, and diplopia with slight angle deviation.

In this case, the Veteran's July 1986 service entrance examination report notes esotropia, a June 1989 service treatment record reflects a congenital right eye disorder, and the VHA opinion notes the Veteran's congenital strabismus had been present since birth, with a history of surgeries at age 3 for correction of esotropia of the right eye.  In assessing whether a Veteran's condition preexisted service, consideration must be given to the Veteran's medical history, accepted medical principles, evidence as to the origin and development, as well as lay and medical evidence.  See 38 C.F.R. § 3.304(b)(1), (2).  "The presumption of soundness does not, however, apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (presumption of soundness does not apply to congenital defects).  

Therefore, the Board finds that the evidence establishes strabismus (esotropia) preexisted service as such is congenital in nature and the Veteran is not entitled to the presumption of soundness with respect to such defect.  He asserts on appeal, however, that as a result of in-service right eye surgery, he has residual diplopia.  In that regard, the Board notes that his assertion of having an initial onset of diplopia following in-service right eye surgery in 1989 are not only competent but also credible and consistent with the notations of "no double vision" and "no diplopia" on the July 1986 service entrance examination report.  Similarly, his assertions of continuity of symptoms after service are supported by the June 1992 VA examination report noting intermittent diplopia, as well as the competent medical opinions of record.  

In this regard, an April 2010 private opinion is to the effect that diplopia with slight angle deviation is more likely than not due to the strabismus surgery during active service, and the opinion is consistent with the VHA opinion, which indicates that it is at least as likely as not that any diplopia is due to the in-service eye surgery.  The Board notes that, in addition to the June 1992 VA examination report reflecting intermittent diplopia, and while the July 2010 VA examiner noted the Veteran tended to suppress his right eye and use his left eye resulting in no diplopia, the April 2010 report shows a clinical diagnosis of diplopia consistent with the October 2011 private opinion, as discussed below.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim".  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that diplopia is a ratable disability under 38 C.F.R. § 4.119, Diagnostic Code 6090 (2011), and there is competent evidence establishing diplopia during the appeal period for the purpose of establishing service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, while service treatment records note the right eye surgery was cosmetic, the October 2011 private opinion states the following:

It is very likely and common that vertical deviations occur after strabismus surgery.  A patient born with Esotropia is typically correctable with two surgeries.  However, this was not the case with this patient.  It is very unlikely that the patient had a vertical problem prior to this last surgery.  It is known that Esotropias are common, so that one eye lines up with the patients blind spot.  Thus, not causing Diplopia and the use of both eyes peripherally.  However, once there was a vertical exotropia, diplopia results.  

In addition, in April 2010, the Veteran's private optometrist stated it is more likely than not that the Veteran's diplopia is due to the in-service strabismus surgery.  

In this case, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's diplopia is the result of the in-service right eye surgery.  The private opinions reflect the examiners were familiar with the Veteran's history and the rationales for the opinions provided are based on objective findings and reliable principles.  Moreover, such findings are consistent with the July 2011 VHA opinion.  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board finds service connection for diplopia is warranted, and, to this extent, the benefit sought on appeal is granted.  

As to any other residuals of the in-service right eye surgery, the Board finds service connection is not warranted.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c) , 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

As noted, service treatment records reflect the right eye surgery was for cosmetic reasons only, and a July 1989 inpatient discharge record notes the surgery was, cosmetically, quite satisfactory.  In addition, the October 1990 separation examination report shows the eyes, pupils, and ocular motility were normal, and ophthalmoscopic examination was normal.  The Board notes that both the February 2009 and July 2010 VA examination reports note no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash or eyebrow loss, and corrected visual acuity was normal, i.e., 20/20.  The competent evidence does not establish a deficit in visual acuity beyond what has been attributed to refractive error.  In this regard, a September 2004 VA record reflects that an optometrist advised the Veteran that his vision blurriness was likely caused by far-sightedness rather than any ocular pathology.  

Relevant to the October 2004 private opinion, the October 2004 statement from a physician as a result of an inquiry the Veteran submitted through a website, and a November 2004 VA treatment record notation to the effect that macular edema or cystoids macular edema can be caused by eye surgery, as well as the August 2008 private opinion that it is not impossible that strabismus surgery could be a cause of a slowly progressive macular cyst, the Board finds such opinions to be of little probative value.  

In this regard, the Board recognizes that an examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  

However, as relevant to the October 2004 opinions, the Board finds that such do not adequately address the relevant in-service findings, at separation or thereafter, and the physicians did not examine the Veteran.   Furthermore, such opinions are couched in speculative or ambiguous terms without an rationale.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence).   Additionally, as indicated previously, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, supra; Stefl, supra ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this regard, in October 2004, a private provider stated that it was possible that a macular cyst could form after eye surgery and then definitively stated that the Veteran's macular cyst was most likely caused by his eye surgery without providing a rationale for such opinion.  This opinion is ambiguous at best in that the private provider, who did not examine the Veteran or discuss his relevant history, indicates initially that it is merely possible that eye surgery can cause cysts and then definitively states that the Veteran's cyst is the result of his surgery without explaining the reasoning behind his conclusion.  Therefore, as such opinion was offered without reference to the Veteran's relevant history or an examination of the Veteran, and is couched in ambiguous terms without a rationale, the Board accords it no probative value.  

The October 2004 statement from a physician as a result of an inquiry the Veteran submitted via a website reflects that macular edema or cystoids macular edema can be caused by any trauma or surgery to the eye and edema can, in some cases, result in cystic appearance in macula; however, the physician concluded that he did not think that macular cyst can be caused by squint [strabisumus] surgery.  Similarly a notation in a November 2004 VA treatment record completed by an ophthalmologist indicates that it was possible that the macular cyst was related to the strabismus surgery, but it was not likely.  In this regard, the physician noted that the Veteran's history suggested that a lesion, a macular cyst of the right eye, had been present since at least 1991 when he developed his symptoms.  To the extent that these opinions indicate that macular cysts can be caused by eye surgery or that it is possible that such are related to strabismus surgery, the Board accords them no probative value as such are couched in speculative terms.  Moreover, both physicians concluded that, in the Veteran's specific case, it was not likely that his macular cyst was caused by his in-service surgery.  

Furthermore, the August 2008 opinion is accorded no probative value as such is phrased in speculative terms.  In this regard, the physician stated that it was not impossible that strabisumus surgery could be a cause of a slowly progressive macular cyst.  

Contrary to the aforementioned opinions, there are the VA and private opinions to the effect that it is not likely that the Veteran's current eye symptoms, to include a macular cyst, are related to service, as well as the clear VHA opinion, dated in July 2011, noting as follows:

It is NOT as least likely as not (i.e., it is unlikely) that refractive error, presbyopia, dry eye symptoms, [and] macular cyst in the right eye [are] related to the Veteran's strabismus eye surgery in 1989.  While there is one excerpt from a book chapter in his file that says cystic macular edema could result from strabismus surgery, this would be quite unlikely.  Even if there were entry into the globe while passing a suture, it'd seem to me that it'd be very unlikely to get cystoid macular edema from that.  

Consistent with the VHA opinion is the opinion in a September 2004 VA record and the October 2004 VA opinion to the effect that vision blurriness is likely caused by far-sightedness rather than any ocular pathology, and that, while the Veteran's retinal condition might be cystoids macular edema, it is not likely due to strabismus surgery during service, or environmental conditions.  In addition, a November 2004 VA treatment record notes that, while it was possible that the macular cyst was related to the strabismus surgery, it is not likely.  Furthermore, the February 2009 and July 2010 VA opinions and the April 2010 private opinion all conclude that the macular cyst of the right eye is not related to the in-service eye surgery, and the February 2009 VA examiner added that it is more likely due to a history of smoking, which caused dry, red eyes.  

The Board finds these opinions of record, to specifically include the July 2011 VHA opinion as they, as a whole, considered the Veteran's relevant history and current clinical evaluations, and the conclusions were based on such history and examinations.  Moreover, they offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.    

In addition, the VHA opinion notes that exotropia is an expected outcome related to the 1989 surgical correction of the congenital strabismus, noting as follows: 

It IS likely that the exotropia (opposite of esotropia) after the 1989 surgery was related to that surgery, but the strabismus was a diagnosis he was born with---and this resulted in the operations in the first place.  If he had not had the surgery in 1989, he'd have esotropia.  He had surgery and apparently got consecutive exotropia, which would be related to the surgery.  

Therefore, as exotropia is a usual effect of the strabismus surgery he had in service in that he had the surgery to correct esotropia and there is no indication that such was otherwise aggravated by service, service connection for such disorder is not warranted.  38 C.F.R. § 3.306(b)(1).  

Furthermore, while a November 2010 opinion is to the effect that the type of anesthesia performed during the surgery could affect the overall likelihood the surgery and the cyst were related, is based on speculation.  In this regard, the Board again notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom at 18; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  The more probative VHA opinion states the following: Furthermore, to the extent that the Veteran has alleged that his eye disorder is the result of taking Chloroquine during service, the July 2011 VHA states: 

The type of anesthesia used has no bearing on my opinion.  I am unaware of anesthetic agents causing macular edema.  I searched this topic on Medline and didn't find any articles about this.  One agent, methoxyflurane, has been shown to cause crystalline deposits in the retina, (which are not cysts) and may be deposited in the blood vessels.  This would be dramatically evident on exam, and it does not appear the Veteran has anything like this on his exams.  That is the only anesthetic side effect involving the retina that I am aware of.  You could ask for an opinion from an anesthesiologist regarding the specific agents used in this Veteran if you wish to explore further.

Furthermore, to the extent that the Veteran has alleged that his eye disorder is the result of taking Chloroquine during service, the July 2011 VHA states:

It is NOT at least as likely as not (i.e., it is unlikely) that the exotropia, refractive error with presbyopia, dry eye symptoms, or diplopia are related to the use of Chloroquine.  

I also think it is unlikely (NOT at least as likely as not) that a macular cysts would be caused by chloroquine.  Chloroquine can cause macular toxicity.  This is usually a bullseye maculopathy in the later stages that consists of a ring of parafoveal RPE loss (depigmentation) that surrounds the fovea.  This typically leads to paracentral scotomas associated with reading difficulties.  Advanced cases can show widespread RPE atrophy with loss of visual acuity, peripheral vision, and night vision (ie nyctalopia).  In the early stages, macular exam may appear relatively normal.  Thus, screening exams while on this medication are recommended in current times with HVF 10-2 (visual field), color vision, amsler grid, and sometimes multifocal ERG (relatively new) and fundus autofluorescence (very new).  Chloroquine can also cause whorl-like deposits in the corneal epithelium (cornea verticillata).  I am not aware, nor could I find any reports with a Medline search, of chloroquine causing macular cysts.  I suppose it's conceivable you could get the appearance of a cyst on OCT as the retina degenerated, but I could not find this reported.  On review of the poor copies of the OCT from 2004 in the patient's chart, I couldn't see an obvious cyst, but the copies are inadequate to be certain.  Typically, with RPE loss, macular thinning may occur.  Cysts typically will manifest as thickening of the retina on OCT.  

The toxicity of Chloroquine is dose-related and also cumulative.  I could not find the exact dose this Veteran was on, but assuming he was on malarial prophylaxis, these doses are typically somewhere in the 300 to 600 mg/week dosage (consultation with a physician who prescribes chloroquine may be beneficial if you need that data of the prophylaxis dose for certain, as I do not prescribe this).  High risk doses for maculopathy are thought to be those greater than 250 mg/day (or greater than 3.0 mg/kg/day based on lean/ideal body weight).  By review of the patient's chart, he weighed 149 lbs (67.73 kg) on 7/28/86.  Again I don't know specifically what dose of chloroquine he was taking, how long he was taking it, and exactly why he was taking it, but if it was in the above malarial prophylactic dosage ranges, based upon his weight in 1986 (67.73 kg) he'd have been well below the high risk dose.  Risk is thought to be greater if the patient is on the medication for greater than 5 years or if the total cumulative dose is greater than 460 grams.  Risk for maculopathy is also thought to be greater for patients with liver or kidney disease, other retinal disease or maculopathy.  

Again, while chloroquine can cause maculopathy, macular cyst is not a typical/known component of this to my knowledge. 

Therefore, the Board finds that the probative medical opinions of record do not relate the Veteran's eye disorders, other than diplopia, to his military service.  To the extent that the Veteran himself has opined that his eye disorders are the result of his military service, the Board finds that he is not competent to offer such an opinion.  In this regard, the Board notes that the Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and a current disorder/disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's eye disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254   (1992). 

Here, while the Veteran is competent to describe his in-service eye surgery and his current manifestations of eye disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465   (1999). The Veteran has offered only conclusory statements regarding the relationship between his in-service surgery and taking of  Chloroquine, and his current eye disorders. In contrast, the probative medical opinions of record, to specifically include the July 2011 VHA opinion, took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service surgery and taking of Chloroquine, as well as the current nature of his eye disorders.  As discussed previously, the Board has accorded a very great degree of probative value to the July 2011 VHA medical expert opinion.  The claims file was reviewed, the opinion is remarkably detailed, and the rationale for the clear opinion provided is based on accurate findings and reliable principles.  In addition, the opinion is consistent with the contemporaneous records and is supported by both VA and private treatment records and/or opinions.  Therefore, the Board accords greater weight to the probative medical opinions of record, to specifically include the July 2011 VHA opinion.   

Relevant to the Veteran's contentions of continuity of symptomatology since service, the Board observes that he has alleged that he has had blurred vision, double vision, redness in the eyes, dry eyes, decreased visual acuity, and night vision problems since his in-service surgery.  As indicated previously, service connection is granted herein for diplopia (double vision) based, in part, on such contentions.  However, while the Veteran may have had decreased visual acuity during the years after his military service, service connection for such refractive error is not warranted as a matter of law.  Additionally, as relevant to the Veteran's contentions pertaining to redness of the eyes and dry eyes, the Board observes that such has been attributed by a VA examiner to a history of smoking, which causes dry, red eyes.  In this regard, a Veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).

Regarding the remaining symptoms, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contention.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology pertaining to blurred vision (to the extent that such is separate from double vision) and night vision problems to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the record reflects that the Veteran initially filed a claim for service connection for blurred vision in March 1992; however, only diplopia was noted on examination in June 1992.  Moreover, at the time of the June 1992 examination, the Veteran did not report night vision difficulties or blurred vision.  Thereafter, the record is void of treatment or complaints for approximately five years.  As such, the Veteran's current statements, made in connection with his claims for VA benefits, that he has had eye symptomatology since service is inconsistent with the contemporaneous evidence. Therefore, the Veteran's lay assertions of continuity of eye symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of eye symptomatology to be not credible. 

The Board also observes that the Veteran has contended that his macular cyst was present during service.  However, his service treatment records are negative for findings in regard to a right eye macular cyst.  As noted, the October 1990 separation examination report shows the eyes, pupils, ocular motility were normal, and ophthalmoscopic examination was normal.  In addition, while the October 2004 statement from a practice administrator, received as a result of an inquiry the Veteran submitted to a website, is to the effect that macular cysts can go undetected for some time, and a November 2004 VA record notes a macular cyst of the right eye had been present since at least 1991, such does not establish that a right eye macular cyst had its onset during service or is otherwise related to service.  Moreover, as previously discussed, the Veteran is not competent to render an opinion regarding the etiology of his eye disorder as such is a complex medical issue.  In the same vein, the Board finds that he is also not competent to diagnose a macular cyst, or state when a cyst developed, as such also involves a complex medical question.  See Woehlaert, supra.

The Board further notes that the Veteran has submitted treatise evidence in support of his claim.  Specifically, such discusses the risks of eye muscle surgeries as well as the nature of strabismus.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523   (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  Therefore, as the treatise evidence the Veteran submitted does not discuss his specific circumstances, it is too general and inconclusive to establish a nexus between his current eye disorder and his military service.  Consequently, the Board accords no probative weight to such treatise evidence. 

In summary, the Board concludes that the preponderance of the evidence does not support the Veteran's claim of entitlement to service connection for a disability of the right eye, other than diplopia.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for diplopia is granted.

Service connection for a right eye disorder other than diplopia is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


